          Case 4:20-cv-00394-LPR Document 7 Filed 08/31/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JOSEPH DAVID SANDERS                                                                 PLAINTIFF
#252872

v.                                 Case No. 4:20-cv-00394-LPR


DOES, et al.                                                                     DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order filed this date, it is considered, ordered, and adjudged that Plaintiff

Joseph David Sanders’s Complaint is dismissed. The Court certifies pursuant to 28 U.S.C. §

1915(a)(3) that an in forma pauperis appeal taken from the Order and Judgment dismissing this

action is considered frivolous and not in good faith. This dismissal counts as a “strike” for the

purposes of 28 U.S.C. § 1915(g).

       IT IS SO ADJUDGED this 31st day of August 2020.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
